                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                  )
FRANK GABALDON,                   )
                  Plaintiff,      )
                                  )        CIVIL ACTION
          v.                      )        NO. 21-10465-WGY
                                  )
CITY OF NORFOLK MASSACHUSETTS,    )
               Defendant.         )
                                  )


YOUNG, D.J.                                     July 9, 2021

                                 ORDER

     For the reasons stated below, this action is dismissed

without prejudice.

     On March 17, 2021, Frank Gabaldon, an inmate in custody at

USP Tuscon, filed a pro se complaint without paying the filing

fee or seeking leave to proceed in forma pauperis.     In his

complaint, plaintiff alleges that his constitutional rights were

violated when he was confined to MCI-Norfolk.

     On March 22, 2021, plaintiff was ordered to file (1) an

application to proceed in forma pauperis with his prison account

statement; and (2) an amended complaint curing the pleading

deficiencies of the complaint and setting forth plausible claims

upon which relief may be granted.     Docket No. 3.   The Order

advised plaintiff that any amended complaint would replace the

original complaint and should allege relevant events, stating

the facts that support plaintiff’s case including what each
defendant did or failed to do; give the dates and times of each

relevant event or, if not known, the approximate date and time

of each relevant event; give the location where each relevant

event occurred; describe how each defendant’s acts or omissions

violated plaintiff’s rights and describe the injuries plaintiff

suffered; and state what relief plaintiff seeks from the Court.

Id.

      Although plaintiff filed a timely “addendum” to his

complaint on March 29, 2021, see Docket No. 4, he failed to file

an application to proceed in forma pauperis.

      On May 17, 2021, plaintiff sought an extension of time to

respond to the Court’s March 22, 2021 Memorandum and Order.

Docket No. 5.   Plaintiff was granted until June 30, 2021, and

was advised that failure to comply with the Court’s directives

will result in a dismissal of this action.     Docket No. 6.

      To date, plaintiff has not responded and the time to do so

has expired.

      It is a long-established principle that this Court has the

authority to dismiss an action for a party’s failure to follow

the court's orders.   Fed. R. Civ. P. 41(b).   Here, dismissal is

appropriate for plaintiff’s failure to file an application to

proceed in forma pauperis and amended complaint.

      Although plaintiff responded by filing an “addendum”, he

failed to file an amended complaint.   Plaintiff’s “addendum”

                                [2]
consists of one-paragraph that simply states that the additional

parties to be “included on this complaint are healthcare company

Corrective Care Solutions, LLC, its successor company Wellpath,

LLC, Lori Stanovitch, Mental Health Director MCI Norfolk, Tiana

A. Bennett, Deputy Superintendent of Reentry MCI Norfolk, Alden

B. Cowen, Superintendent MCI Norfolk.”   Docket No. 4.

     Plaintiff was advised that any amended complaint would

replace the original complaint and that he should allege state

the facts that support plaintiff’s case including what each

defendant did or failed to do; give the dates and times of each

relevant event or, if not known, the approximate date and time

of each relevant event; give the location where each relevant

event occurred; describe how each defendant’s acts or omissions

violated plaintiff’s rights and describe the injuries plaintiff

suffered; and state what relief plaintiff seeks from the Court.

     Accordingly, for failure to comply with the Court’s March

22, 2021 Memorandum and Order, this action is dismissed without

prejudice.


SO ORDERED.


                                 /s/ William G. Young
                                WILLIAM G. YOUNG
                                UNITED STATES DISTRICT JUDGE




                               [3]
